United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
U.S. POSTAL SERVICE, TONEY POST
OFFICE, Toney, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0351
Issued: April 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 5, 2016 appellant filed a timely appeal from a September 15, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to a May 20, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The case record provided to the Board includes evidence received after OWCP issued its September 15, 2016
decision. The Board is precluded from considering evidence that was not in the case record at the time OWCP
rendered its final decision. Thus, the Board is precluded from reviewing this additional evidence. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On May 20, 2016 appellant, then a 28-year-old part-time flexible clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a work-related injury at 4:20 a.m. on
May 20, 2016. She claimed that she sustained stress to her nervous system and noted regarding
the cause of the injury, “Man standing on the west side of the building.” Appellant stopped work
on May 20, 2016 and returned to work on May 21, 2016.
On the same Form CA-1, appellant’s immediate supervisor indicated that appellant’s
regular work schedule was 4:00 a.m. to 6:00 a.m. “as scheduled daily.” The supervisor indicated
that appellant was not injured in the performance of duty and noted that the alleged injury
occurred when appellant pulled into the parking lot and she was not on the clock. Additionally,
she noted that appellant was unhappy with working at 4:00 a.m. The supervisor indicated that
the employing establishment was controverting the claim due to “performance of duty.”
Appellant submitted a form report entitled “Authorization for Examination and/or
Treatment.” A portion of the form was completed on May 20, 2016 by an attending physician
with an illegible signature. The physician noted that appellant related the history of injury,
“[T]hat a man was on the side of the building that she didn’t know and it gave her an anxiety
attack.” The physician diagnosed anxiety disorder and checked a box marked “Yes” indicating
that the condition was caused or aggravated by the employment incident. Appellant submitted
other reports dated May 20, 2016 from the same attending physician.
In a June 6, 2016 letter, the employing establishment controverted appellant’s May 20,
2016 claimed injury.
In a June 13, 2016 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim for a work-related May 20, 2016 injury. It requested
that she complete and return a development questionnaire which asked for additional factual
information as follows:
“1. Since the time of this event was, according to your employing agency, before
you began your work shift on 05/20/2016. State where you were and what you
were doing at the time your injury occurred. Provide a detailed description as to
how your injury occurred.
“2. Provide statements from any persons who witnessed your injury or had
immediate knowledge of it, or other documentation that supports your claim.
“3. State the immediate effects of the injury and what you did immediately
thereafter.
“4. Did you have any similar disability or symptoms before the injury? If so,
describe the prior condition. Please send records of all prior treatment.”3

3

On June 13, 2016 OWCP also requested additional information from the employing establishment.

2

The record contains a report completed on May 20, 2016 by a deputy with the Madison
County Sheriff’s Office. The deputy noted that he was dispatched to the employing
establishment at approximately 4:23 a.m. on May 20, 2016 and that upon arrival he made contact
with the complainant (i.e., appellant). He noted that appellant reported that she arrived for work
at the listed address and reported that there was a white male on the premises, who yelled “Hey!”
to her, and then took off running away from her. Appellant reported to the sheriff that she left
the premises and then contacted the sheriff’s office. The deputy noted that he responded, but did
not make contact with the male subject. Another deputy provided a supplemental narrative to the
report on June 16, 2016 noting, “The complainant in this report contact[ed] this office and
advised she wanted to change a sentence in the report she had filed. She advised that the deputy
had written that the subject in question took off running away from her and it should say ‘he
came towards her in an aggressive manner.’”
Appellant’s supervisor submitted a June 7, 2016 e-mail that appellant had sent to another
employing establishment official. She indicated that appellant called her at 4:17 a.m. on May 20,
2016 and advised her of the claimed incident. The supervisor noted that she arrived at the office
approximately 15 minutes later and saw that law officials were in the parking lot after being
called by appellant. She advised that one officer entered the building with her and they searched
the building, but were unable to find an intruder or people in the vicinity. The supervisor
indicated that appellant had arrived and had not entered the building. She contended that
appellant was not in the performance of duty as she was exiting her car when she saw a man who
yelled “Hey” to her. The supervisor noted that appellant returned to her car and left the
premises. Appellant had previously complained that she did not want to be returned to the
employing establishment’s Toney, AL facility where she worked.
The record contains a hand-drawn map of the employing establishment facility, showing
appellant located on the south side of the premises and an “assailant” located at the southwest
corner of the premises building. It is unclear from the record who produced the drawing.
In a June 14, 2016 report, an attending clinical psychologist, Dr. Danny E. Blanchard,
noted that appellant reported that on May 20, 2016 “while arriving at work during her normal
work shift and exiting her vehicle in a dark parking lot she was accosted by an unidentified white
male.”
By decision dated July 15, 2016, OWCP denied appellant’s traumatic injury claim. It
found that she had failed to establish the factual component of her claim as she had not
responded to the June 13, 2016 development letter or return the attached questionnaire.
On August 2, 2016 appellant requested reconsideration of the July 15, 2016 decision
denying her claim.
Appellant submitted a July 25, 2016 narrative statement in which she asserted that at
approximately 4:05 a.m. on May 20, 2016 she was exiting her vehicle to enter the employing
establishment facility and “there was a white man standing on the west side of the building.”
She indicated that, once she exited her vehicle, “he yelled ‘Hey’ to me walking towards me in an
aggressive manner.” Appellant indicated that she then ran back to her car and drove away from
the building. She noted that she had never seen this man before and that she reported the

3

incident to 911. Appellant called her immediate supervisor who responded, “I need you to go
back so that you can do Amazon” and “the Amazon man can search the property.” She noted
that, despite being fearful, she returned to the employing establishment facility. Appellant
indicated that she gave her verbal report when the police arrived.
By decision dated September 15, 2016, OWCP denied modification of its July 15, 2016
decision denying appellant’s claim for a work-related May 20, 2016 injury. It noted:
“Your entire file was reviewed including the most recent July 25, 2016 statement.
The evidence on file is not sufficient to support the 05/20/2016 incident occurred
as alleged. The factual component of the case file does not support you were
approached and/or accosted by an unidentified white male on postal premises on
the above date.”
***
“I find that you have not submitted sufficient evidence to establish the first
component of fact of injury…. To date, evidence sufficient to demonstrate that
you sustained a work-related injury on May 20, 2016 as alleged has not been
received. The information of record is such as to cast doubt as to whether the
incident occurred as alleged. For the foregoing reasons, you have failed to meet
your burden of proof requirement, as fact of injury has not been established.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. § 10.5 (q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).

4

the time, place, and in the manner alleged.6 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, but the employee’s statements
must be consistent with the surrounding facts and circumstances and his or her subsequent course
of action.8 An employee has not met his or her burden of proof in establishing the occurrence of
an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.9 Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.10 However, an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.11
ANALYSIS
The Board finds that the evidence of record contains inconsistencies that cast serious
doubt upon the validity of appellant’s claim for a traumatic injury. The Board notes that
appellant’s account of what happened on the morning of May 20, 2016 changed over time.
However, appellant has not provided any explanation for these changes.
When appellant initially filed her Form CA-1 on May 20, 2016 she indicated that she
sustained injury to her nervous system when, at 4:20 a.m. on that date, she saw a man “standing
on the west side of the building.” In a May 20, 2016 report, an attending physician noted that
appellant reported that the history of injury on May 20, 2016 was as follows, “[T]hat a man was
on the side of the building that she didn’t know and it gave her an anxiety attack.”
The Board notes that the record contains a report completed on May 20, 2016 by a deputy
with the Madison County Sheriff’s Office which contains a different account. The deputy noted
that he was dispatched to the employing establishment’s Toney, AL facility, at approximately
4:23 a.m. on May 20, 2016 at which time appellant reported that there had been a white male on
the premises who yelled “Hey!” to her, and then took off running away from her. A June 16,
2016 narrative supplement to this report shows that appellant’s account of the event of May 20,
2016 changed again. The addendum reads, “The complainant in this report contact[ed] this
office and advised she wanted to change a sentence in the report she had filed. She advised the
6

Julie B. Hawkins, 38 ECAB 393 (1987).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

9

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

10

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

11

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

5

deputy had written that the subject in question took off running away from her and it should say
‘he came towards her in an aggressive manner.’”
The Board notes that appellant did not respond to OWCP’s June 13, 2016 federal
development letter or questionnaire. After OWCP denied her claim on July 15, 2016, appellant
submitted a narrative account of the events of May 20, 2016. In the July 25, 2016 statement, she
asserted that at approximately 4:05 a.m. on May 20, 2016 she was exiting her vehicle to enter her
workplace building at the employing establishment and “there was a white man standing on the
west side of the building.” Appellant indicated that, once she exited her vehicle, “he yelled
‘Hey’ to me walking towards me in an aggressive manner.” However, she did not explain the
discrepancy of this account with her earlier accounts which indicated that either the man was
simply standing on the premises or that he stood on the premises and then ran away from her.
In a June 14, 2016 report, an attending clinical psychologist, Dr. Blanchard, noted that
appellant reported that on May 20, 2016 “while arriving at work during her normal work shift
and exiting her vehicle in a dark parking lot she was accosted by an unidentified white male.”
Appellant also failed to explain why this account of the May 20, 2016 incident differed from her
earlier accounts of the events of that date.
The Board finds that given these unresolved discrepancies, there are inconsistencies in
the evidence of record that cast serious doubt upon the validity of appellant’s claim for a workrelated May 20, 2016 injury.12 For these reasons, appellant did not establish the factual aspect of
her claim for a work-related injury on May 20, 2016 and OWCP properly denied her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. §§ 10.605 through 10.607.
The Board notes that where an employing establishment properly executes a (Form CA16) which authorizes medical treatment as a result of an employee’s claim for an employmentrelated injury, the (Form CA-16) form creates a contractual obligation, which does not involve
the employee directly, to pay for the cost of the examination or treatment regardless of the action
taken on the claim.13 The period for which treatment is authorized by a (Form CA-16) is limited
to 60 days from the date of issuance, unless terminated earlier by OWCP.14 The record is silent
as to whether OWCP paid for the cost of appellant’s examination or treatment for the period
noted on the form.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to a May 20, 2016 employment incident.
12

See supra note 10.

13

See Tracy P. Spillane, 54 ECAB 608 (2003).

14

See 20 C.F.R. § 10.300(c).

6

ORDER
IT IS HEREBY ORDERED THAT the September 15, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

